Case 7:21-cr-00440-UA Document 36 Filed 07/06/21 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ene ere xX
UNITED STATES OF AMERICA : INDICTMENT
-v.- : 21 cr. Ui
ALICIA AYERS, and :
ANDREA AYERS :
Defendants. :
x
COUNT ONE

(Conspiracy to Commit Wire Fraud)

The Grand Jury charges:

1. From at least on or about June 22, 2020 up to and
including at least on or about July 9, 2020, in the Southern
District of New York and elsewhere, ALICIA AYERS and ANDREA
AYERS, the defendants, and others known and unknown, willfully
and knowingly, did combine, conspire, confederate, and agree
together and with each other to commit wire fraud, in violation
of Title 18, United States Code, Section 1343.

2. It was a part and object of the conspiracy that ALICIA
AYERS and ANDREA AYERS, the defendants, and others known and
unknown, willfully and knowingly, having devised and intending
to devise a scheme and artifice to defraud and for obtaining
money and property by means of false and fraudulent pretenses,

representations, and promises, would and did transmit and cause
Case 7:21-cr-00440-UA Document 36 Filed 07/06/21 Page 2 of 7

to be transmitted by means of wire, radio, and television
communication in interstate and foreign commerce, writings,
signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343, to wit, ALICIA AYERS and
ANDREA AYERS agreed to obtain funds from the U.S. Small Business
Administration (“SBA”) through the SBA’s Economic Injury
Disaster Loan (“EIDL”) Program, by means of false and fraudulent
pretenses, representations, and documents, including through
electronic communications transmitted into and out of the
Southern District of New York.

(Title 18, United States Code, Section 1349.)

COUNT TWO
(Wire Fraud)

The Grand Jury further charges:

3. From at least on or about June 22, 2020 up to and
including at least on or about July 9, 2020, in the Southern
District of New York and elsewhere, ALICIA AYERS and ANDREA
AYERS, the defendants, willfully and knowingly, having devised
and intending to devise a scheme and artifice to defraud, and
for obtaining money and property by means of false and
fraudulent pretenses, representations, and promises, did
transmit and cause to be transmitted by means of wire, radio,

and television communication in interstate and foreign commerce,
Case 7:21-cr-00440-UA Document 36 Filed 07/06/21 Page 3 of 7

writings, signs, signals, pictures, and sounds, for the purpose
of executing such scheme and artifice, to wit, ALICIA AYERS, and
ANDREA AYERS engaged in a scheme to obtain funds from the SBA
through the SBA’s EIDL Program, by means of false and fraudulent
pretenses, representations, and documents, including through
electronic communications transmitted into and out of the
Southern District of New York.
(Title 18, United States Code, Sections 1343 and 2.)
COUNT THREE
(False Statements)

The Grand Jury further charges:

4, From at least on or about June 22, 2020, up to and
including at least on or about July 9, 2020, in the Southern
District of New York and elsewhere, ALICIA AYERS and ANDREA
AYERS, the defendants, in a matter within the jurisdiction of
the executive branch of the Government of the United States,
knowingly and willfully did make a materially false, fictitious,
and fraudulent statement and representation, to wit, ALICIA
AYERS and ANDREA AYERS made and caused to be made false and
misleading statements to the SBA regarding, among other things,
the existence of businesses, their dates of opening, their
numbers of employees, and their gross revenues during the 12

months prior to the COVID-19 pandemic, for the purpose of
Case 7:21-cr-00440-UA Document 36 Filed 07/06/21 Page 4 of 7

obtaining, and assisting applicants to obtain, funds through the
EIDL Program administered by the SBA.
(Title 18, United States Code, Sections 1001(a) (2) and 2.)
COUNT FOUR
(Aggravated Identity Theft)

The Grand Jury further charges:

5. From at least on or about June 22, 2020, up to and
including at least on or about July 9, 2020, in the Southern
District of New York and elsewhere, ALICIA AYERS and ANDREA
AYERS, the defendants, knowingly did transfer, possess, and use,
without lawful authority, a means of identification of another
person, during and in relation to a felony violation enumerated
in Title 18, United States Code, Section 1028A(c), to wit,
ALICIA AYERS and ANDREA AYER possessed and used the names and
identities of applicants in connection with the submission of
fraudulent EIDL applications to the SBA during and in relation
to the conspiracy, wire fraud, and false statements charged in
Counts One through Three of this Indictment.

(Title 18, United States Code, Sections 1028A(a) (1),
and 2(a).)

FORFEITURE ALLEGATION

 

6. As a result of committing the offenses alleged in
Counts One and Two of this Indictment, ALICIA AYERS and ANDREA

AYERS, the defendants, shall forfeit to the United States,
Case 7:21-cr-00440-UA Document 36 Filed 07/06/21 Page 5 of 7

pursuant to Title 18, United States Code, Section 981 (a) (1) (C)
and Title 28 United States Code, Section 2461(c), any and ail
property, real and personal, that constitutes or is derived from
proceeds traceable to the commission of said offense, including
but not limited to a sum of money in United States currency
representing the amount of proceeds traceable to the commission
of said offense.

7. As a result of committing the offense alleged in Count
Four of this Indictment, ALICIA AYERS and ANDREA AYERS, the
defendants, shall forfeit to the United States, pursuant to
Title 18, United States Code, Sections 982(a) (2) (B) and 1028 (b),
any and all property constituting, or derived from, proceeds
obtained directly or indirectly as a result of said offense and
any and all personal property used or intended to be used to
commit said offense, including but not limited to a sum of money
in United States currency representing the amount of proceeds
traceable to the commission of said offense.

Substitute Assets Provision

 

8. If any of the above-described forfeitable property, as
a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;

b. has been transferred or sold to, or deposited
with, a third person;
Case 7:21-cr-00440-UA Document 36 Filed 07/06/21 Page 6 of 7

Cc. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or
e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Title 28, United States
Code, Section 2461(c), to seek forfeiture of any other property
of the defendant up to the value of the above forfeitable
property.
(Title 18, United States Code, Sections 981, 982, 1028;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

| De Bhi daa, SC OWES

FOREPERSON AUDREY ATRAUSS
United States Attorney
Case 7:21-cr-00440-UA Document 36 Filed 07/06/21 Page 7 of 7

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.

ALICIA AYERS, and
ANDREA AYERS

Defendants.

 

INDICTMENT
21 Cr.

(18 U.S.C. §§ 1001 (a) (2), 1343, 1349,
1028A(a) (1) and 2.)

AUDREY STRAUSS
United States Attorney

4 ley —

 

v

Foreperso

 
